03/24/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0402


                                      DA 20-0402
                                   _________________

IN THE MATTER OF THE GUARDIANSHIP
OF:

J.S.M.,

     A Minor Child:

DIANA R. MERIDETH and KENNETH M.
MERIDETH,

             Petitioners, Appellees and Cross
Appellants,
                                                                   ORDER
________________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF:

J.S.M.,

      A Minor Child:

CAROL M. MERIDETH,

             Petitioner and Appellant.
                                  _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda R. Gilbert, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 24 2021